                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

ROBERT LESTER TIELLEMAN,                      *

       Petitioner,                            *

v.                                            *           Civil Action No. GLR-16-3478

FRANK BISHOP, JR., et al.,                    *

       Respondents.                   *
                                    *****
                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Petitioner Robert Lester Tielleman’s Petition

for Writ of Habeas Corpus (ECF No. 1) filed under 28 U.S.C. § 2254 (2018). No hearing

is necessary for the disposition of the Petition. See Rule 8(a), Rules Governing Section

2254 Cases in the United States District Courts; Local Rule 105.6 (D.Md. 2018); see also

Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (stating that a petitioner is not entitled to

a hearing under 28 U.S.C. §2254(e)(2)). For the reasons that follow, the Court will dismiss

the Petition as untimely and decline to issue a certificate of appealability.

                                  I.     BACKGROUND

       On January 28, 2013, a jury in the Circuit Court for Caroline County, Maryland

found Tielleman guilty of two counts of attempted kidnapping, two counts of first-degree

assault, reckless endangerment, and unlawful possession of a firearm. (Resp’ts’ Resp. Ex.

1 at 11–13, ECF No. 5-1). On April 10, 2013, Tielleman was sentenced to serve an

aggregated term of eighty years. (Id. at 11, 13–15). On April 19, 2013, Tielleman filed a

notice of appeal and elected for an en banc review. (Id. at 15, 17). On October 11, 2013, a
three-judge panel reviewed Tielleman’s sentence, which resulted in a reduction of his

overall sentence to sixty years. (Id. at 17–21).

       On May 21, 2014, the Maryland Court of Special Appeals affirmed Tielleman’s

conviction. (Resp’ts’ Resp. Ex. 2 at 6, ECF No. 5-2). The appellate court concluded that

Tielleman’s claim that the evidence was not legally sufficient to support a conviction for

charges of being a felon in possession of a firearm was not preserved for its review, (id. at

2–4), and that the State did not withhold Brady1 evidence when it failed to disclose that a

witness for the State had been convicted of stalking, a misdemeanor offense under

Maryland law, (id. at 4–7).

       The Court of Appeals denied Tielleman’s petition for writ of certiorari on August

28, 2014. (Id. at 8). The time for Tielleman to seek certiorari review from the United States

Supreme Court expired on November 26, 2014, ninety days after the date of the Court of

Appeals’ decision. See Sup.Ct.R. 13.1.

       At the time he filed his Petition in this Court, Tielleman had not filed a petition for

post-conviction relief with the Circuit Court. Instead, he filed a motion to correct illegal

sentence on June 10, 2015, which was denied on June 25, 2015; Tielleman did not file a

timely notice of appeal for the denial of this motion.2 (Resp’ts’ Resp. Ex. 1 at 21–22).


       1
         Brady v. Maryland, 373 U.S. 83, 87 (1963).
       2
         Tielleman filed a petition for writ of certiorari with the Court of Appeals of
Maryland, but it did not concern an appeal that was then pending in his case. (Resp’ts’
Resp. Ex. 3 at 1–11, ECF No. 5-3). The Court of Appeals denied the petition on April 25,
2016. (Id. at 12). Tiellman filed a motion for reconsideration of that denial, which the court
denied on August 22, 2016. (Id. at 13). For purposes of the timeliness of Tielleman’s
Petition in this Court, these filings do not toll the limitations period as they were not
properly filed.
                                              2
       On October 17, 2016, Tiellman filed his Petition for Writ of Habeas Corpus. (ECF

No. 1). In his Petition, Tielleman asserts two grounds for federal habeas relief: (1) the

Circuit Court erred in adding an element to the offense of attempted kidnapping and in

denying a merger as to the two counts, (Pet. Writ Habeas Corpus [“Pet.”] at 5–6, ECF No.

1);3 and (2) the Circuit Court erred when it failed to apply the “rule of lenity” which was

required because Maryland’s kidnapping statute does not indicate “whether the Maryland

General Assembly intended that a defendant be twice punished for two offenses stemming

from a single transaction of kidnapping,” (id. at 6). As relief, Tielleman seeks vacatur of

the two consecutive thirty-year sentences and imposition of concurrent thirty-year

sentences. (Id. at 7).

       On February 23, 2017, Respondents filed a Limited Answer to Petition for Writ of

Habeas Corpus and Order to Show Cause. (ECF No. 5). In their Answer, Respondents

assert that Tiellman’s Petition must be dismissed because it is untimely and raises no basis

for equitable tolling of the limitations period. On March 13, 2017, the Court entered an

Order granting Tiellman twenty-eight days to file a Reply addressing why his Petition is




       3
         Tielleman was convicted of attempting to kidnap two minor girls whose dates of
birth fell in April and July of 1997, respectively. (Pet. at 5). He reasons that double jeopardy
is violated when a person is punished twice for the same crime; the elements for the offense
of kidnapping are the same for each count of the indictment; and the trial court incorrectly
denied a merger on the convictions for these two counts because the two victims had
different dates of birth. (Id.). He states that the victims’ dates of birth are not elements of
the kidnapping offense. (Id. at 6). The Court notes that Tielleman’s argument is nonsensical
and disregards the fact that there were two victims, both of whom he was found guilty of
attempting to kidnap.
                                               3
not time-barred. (Mar. 13, 2017 Order at 1–2, ECF No. 7). Tiellman filed his Court-ordered

Reply on April 3, 2017. (ECF No. 8).

                                  II.    DISCUSSION

A.    Petition for Writ of Habeas Corpus

      A one-year statute of limitations applies to habeas petitions in non-capital cases for

a person convicted in a state court. See 28 U.S.C. § 2244(d). This section provides:

             (1) A 1-year period of limitation shall apply to an application
             for a writ of habeas corpus by a person in custody pursuant to
             the judgment of a State court. The limitation period shall run
             from the latest of-

                    (A) the date on which the judgment became final by the
                    conclusion of direct review or the expiration of the time
                    for seeking such review;

                    (B) the date on which the impediment to filing an
                    application created by State action in violation of the
                    constitution or laws of the United States is removed, if
                    the applicant was prevented from filing by such State
                    action;

                    (C) the date on which the constitutional right asserted
                    was initially recognized by the Supreme Court, if the
                    right has been newly recognized by the Supreme Court
                    and made retroactively applicable to cases on collateral
                    review; or

                    (D) the date on which the factual predicate of the claim
                    or claims presented could have been discovered through
                    the exercise of due diligence.

             (2) The time during which a properly filed application for State
             post-conviction or other collateral review with respect to the
             pertinent judgment or claim is pending shall not be counted
             toward any period of limitation under this subsection.

Id.

                                            4
       “[T]he one-year limitation period is also subject to equitable tolling in ‘those rare

instances where—due to circumstances external to the party’s own conduct—it would be

unconscionable to enforce the limitation against the party and gross injustice would

result.’” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (citing Harris v. Hutchinson,

209 F.3d 325, 330 (4th Cir. 2000)). To be entitled to equitable tolling, a federal habeas

petitioner must establish that either some wrongful conduct by respondents contributed to

his delay in filing his petition or that circumstances beyond his control caused the delay.

See Harris, 209 F.3d at 330. A federal habeas petition does not toll the one-year limitation

period. See Duncan v. Walker, 533 U.S. 167, 175 (2001) (noting that a federal habeas

petition is not an application for state post-conviction or other collateral review within the

meaning of § 2244(d)(2), and therefore it does not toll the limitation period while it is

pending).

       In this case, Tielleman’s conviction was final on November 26, 2014. The one-year

filing deadline was tolled from June 10, 2015 to July 25, 2015, while Tielleman’s motion

to correct illegal sentence was pending, allowing for the thirty-day period in which

Tielleman could have filed a notice of appeal. Thus, the deadline for Tielleman to seek

federal habeas relief in this Court expired on January 11, 2016.4 Tielleman filed his Petition

with on October 12, 2016—nine months after the deadline.


       4
        The expiration date noted takes into account the forty-five days during which
Tielleman’s motion to correct illegal sentence was either pending or Tielleman had the
opportunity to file a notice of appeal. Further, the actual date of expiration, January 10,
2016, falls on a Sunday; therefore, the first available date for filing a petition with this
Court would have been the following day, Monday, January 11, 2016.
                                              5
       With regard to equitable tolling, Tielleman asserts that “at the time his conviction

became final, . . . he was illiterate to the fact that his sentence was [i]nherently illegal

(having little or no formal education or the ability to comprehend).” (Petr.’s Reply at 1,

ECF No. 8; see also Pet. Writ Habeas Corpus at 4, ECF No. 1). Tiellman asks the Court to

find that this constitutes an extraordinary circumstance warranting equitable tolling of the

limitations period. (Petr.’s Reply at 1).

       Importantly, Tielleman does not assert that he was or is illiterate, i.e., that he cannot

read or write. Furthermore, it is clear from the record that Tielleman has the ability to file

pleadings on his own behalf. This is not a case where the petitioner, due to circumstances

entirely beyond his control, was incapable of accessing the courts for purposes of

challenging the validity of his conviction. Nor does this Court find that it would be

unconscionable to enforce the limitation period in this instance. See Hill, 277 F.3d at 704.

There is nothing in this record to indicate that wrongful conduct attributable to the State

contributed to Tielleman’s nine-month delay in seeking federal habeas relief. See Harris,

209 F.3d at 330. Because Tiellman’s Petition is untimely and not subject to equitable

tolling, the Court will dismiss the Petition.

B.     Certificate of Appealability

       When a district court dismisses a habeas petition solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner can demonstrate both: (1)

“that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right”; and (2) “that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Rose v. Lee, 252 F.3d 676,

                                                6
684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Because

Tiellman fails to satisfy either one of these standards, the Court will decline to issue a

Certificate of Appealability. Tiellman may still request that the United States Court of

Appeals for the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528,

532 (4th Cir. 2003) (considering whether to grant a certificate of appealability after the

district court declined to issue one).

                                   III.   CONCLUSION

       For the foregoing reasons, the Court will dismiss Tiellman’s Petition for Writ of

Habeas Corpus as untimely and decline to issue a Certificate of Appealability. A separate

Order follows.

Entered this 26th of March, 2019.
                                                              /s/
                                                __________________________
                                                George L. Russell, III
                                                United States District Judge




                                            7
